Dear Ms. Morvant:
You have requested an opinion from our office regarding the practice of physical therapy. Specifically, you ask whether the scope of practice of physical therapy includes wound care management.
LSA-R.S. 37:2401 (1)(a) defines the "practice of physical therapy" as:
      [T]he health care profession practiced by a physical therapist licensed under this Chapter and means the holding out of one's self to the public as a physical therapist and as being engaged in the business of, or the actual engagement in, the evaluation and treatment of any physical or medical condition to restore normal function of the neuro-muscular and skeletal system, relieve pain, or prevent disability by use of physical therapeutic modalities, and activities or devices for preventative, therapeutic, or medical purposes, and further shall include physical therapy evaluation, treatment planning, instruction, consultative services, and the supervision of physical therapy supportive personnel, including physical therapist assistants.
No specific mention is made regarding wound care management in this provision. However, the same is not explicitly prohibited either.
The statute more pertinent to this line of inquiry is LSA-R.S.37:2410 (A) which restricts implementation of any physical therapy to prescription or referral of certain licensed professionals.
That provision reads:
      No person licensed under this Chapter shall practice physical therapy or act as a physical therapist, except upon the prescription or referral of a person licensed to practice medicine, surgery, dentistry, or podiatry. Initial evaluation or consultation of a screening nature to determine the need for physical therapy may be performed by a physical therapist without referral, but implementation of physical therapy treatment to individuals for their specific condition or conditions shall be based on the prescription or referral of a person licensed to practice medicine, surgery, dentistry, or podiatry.
A physical therapist may only provide treatment pursuant to a physician's directives. Therefore, a certain amount of discretion lies with the supervising physician in what if any wound care and/or debridement is to be exercised by a physical therapist.
In conclusion, the supervising physician may direct a physical therapist to provide wound care. However, the Board of Physical Therapy may limit the scope of this function as it deems necessary pursuant to its supervisory authority.
I trust this addresses your concerns. Please do not hesitate to contact our office if you need further assistance.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: _______________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb